DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11, 12, 14-28, and 30-38 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to each of claims 11, the prior art does not disclose or render obvious an earth working machine comprising the combination of features including the specific two transmission sub-assemblies connected to the same intermediate shaft and controlled via a clutch as this is claimed. It is noted that the claims all include a milling drum positively recited. It would not have been obvious to one skilled in the art to have modified transmissions that are used for powering a vehicle to replace the output of the wheels for a milling drum which serves an entirely different purpose.
With reference to claim 25, the prior art does not disclose or render obvious an earth working machine comprising the combination of features including “wherein: the braking apparatus is arranged to act on the output shaft or another component of the shiftable transmission that always rotates together with the output shaft.” The closest prior art Johnston discloses an arrangement capable of providing the braking function (i.e., the combination of the clutch and brake) and therefore there would be no reason apparent in the prior art to add another brake on the output shaft to perform this function. Furthermore, in the context of milling drums, no prior art references discloses a 
With reference to claim 28, the prior art does not disclose or render obvious an earth working machine comprising the combination of features including the specific two transmission sub-assemblies connected to the same intermediate shaft and controlled via a Clutch as this is claimed. It is noted that the claims all include a milling drum positively recited. It would not have been obvious to one skilled in the art to have modified transmissions that are used for powering a vehicle to replace the output of the wheels for a milling drum which serves an entirely different purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659